Citation Nr: 1714865	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-09 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.  He has confirmed service in the Republic of Vietnam.  His awards include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The Veteran does not have a present diagnosis of PTSD.  

2. The Veteran's acquired psychiatric disability, presently diagnosed as persistent depressive disorder with alcohol use disorder, is not etiologically linked to his in-service combat stressors.  


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in May and June 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, lay statements from acquaintances of the Veteran, hearing testimony before a Decision Review Officer, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service-connection for an acquired psychiatric disability, which he contends is related to his combat experience during active service.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should not be granted.

The Veteran's initial claim, filed in February 2010, requested service connection for posttraumatic stress disorder (PTSD).  The Veteran has been afforded multiple VA examinations throughout the pendency of this appeal, with multiple diagnoses.  In January 2011, he was diagnosed with panic disorder without agoraphobia; in March 2013, he was diagnosed with dysthymic disorder; in December 2013 he was diagnosed with depressive disorder and alcohol use disorder.  Because of these conflicting diagnoses, the Board issued a remand in March 2016 which requested a new examination to confirm the Veteran's present diagnosis.  In June 2016, the Veteran was afforded a new examination.  The examiner stated that his symptoms did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for persistent depressive disorder with mild alcohol use disorder.  Although the Veteran does not have a diagnosis of PTSD, per his claim, the Court of Appeals for Veterans Claims (Court) has held that a claim for a psychiatric disability includes any diagnosed disability reasonably encompassed by the claimant's symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, although a claim for PTSD cannot be granted because the Veteran does not have a present diagnosis of that specific psychiatric disability, he does have a diagnosed psychiatric disorder, presently diagnosed as persistent depressive disorder with mild alcohol use disorder, which is included as part of his service connection claim.  

The Board also observes that the Veteran has confirmed service in the Republic of Vietnam and is in receipt of the Combat Action Ribbon.  Therefore, the Board must turn its analysis to any possible nexus between his present psychiatric disability and his combat experiences.  

In January 2011, the Veteran was diagnosed with panic disorder, which the VA examiner opined was less likely than not caused by or a result of any fear of hostile or terrorist activity.  The examiner specifically stated that the Veteran had admitted that his panic attacks started after he significantly reduced his alcohol use.  A March 2011 addendum opinion noted that the Veteran reported drinking to cope with present problems.  The examiner stated that any possible PTSD diagnosis was not related to a fear of hostile military or terrorist activity, because he did not have a present diagnosis of PTSD.  

In March 2013, the Veteran was afforded a new VA examination.  At that point in time, his acquires psychiatric disorder was described as "dysthymic disorder."  The examiner opined that his disability was less likely than not related to or caused by his reported military stressors.  Specifically, it was unclear as to when his symptoms actually began, but they appear to have manifested significantly after his military service.  Although the Veteran reported having many thoughts about his military stressors, he denied that they interfere with his functioning.  Further, his medical history indicates maladaptive personality characteristics, which likely make him more vulnerable to dissatisfaction and mood fluctuations.  Alcohol abuse was also likely a significant contributor to his mood fluctuations.  

In December 2013, the Veteran was afforded a new VA examination.  At that time, the examiner stated that the Veteran meets the diagnostic criteria for persistent depressive disorder, previously described as dysthymic disorder.  The examiner stated that based on the Veteran's reported onset of symptoms and history of duration, it was less likely than not that his persistent depressive disorder was caused by or a result of his military service experiences.  He was also noted to have alcohol dependence, mild in nature.  Based on the onset of his symptoms and reported history, that disorder was also less likely than not the result of his military service.  

In June 2016, the Veteran was again evaluated.  At that time the examiner stated that the Veteran's persistent depressive disorder with alcohol use disorder was less likely than not incurred in or caused by traumatic exposure during active service.  Specifically, the examiner stated that the Veteran's history of depression and problems with alcohol emerged after long separation from service.  

The Board has carefully reviewed the Veteran's VA treatment records.  While those records confirm treatment for a psychiatric disability, the do not provide any evidence of a nexus to his reported combat stressors.  

A lay statement from a fellow service members confirm his combat experiences, and express an opinion that he now has psychological disturbances because of those experiences.  A statement from a childhood friend noted change in the Veteran's mood after service, stating that such a change "could be a direct result from traumatic experiences that he has had to deal with as a 19 year old trying to stay alive in a war zone."  Another childhood friend stated that the Veteran currently suffers from physical and emotional stress.    The Board also acknowledges the Veteran's contentions that his psychiatric disability is the result of active service stressors. 

After a careful review, the Board finds that the preponderance of the evidence is against a finding of a nexus between his presently diagnosed acquires psychiatric disability and any in-service combat stressors.  Here, the Board notes that multiple VA examiners have conducted in-person examinations of the Veteran and found that his disability is not related to service.  These opinions were rendered after examination an in consideration of the Veteran's complete medical and psychiatric history.  

While the Board does acknowledge the statements of the Veteran as well as the various lay statements provided by acquaintances and fellow service members, the Board finds these to be less persuasive than the multiple medical opinions of record.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that combat experiences may cause subsequent psychiatric disturbances is commonly known and, therefore, the Veteran's testimony has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the various VA examination reports and opinions more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  The Veteran has not provided any medical evidence which would contradict the opinions of the Various VA examiners.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service combat trauma and the current acquired psychiatric disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


